189 Cal.App.2d 740 (1961)
JAMES W. MAJORS, Appellant,
v.
RICHARD JOHANSEN et al., Defendants; THE COUNTY OF MERCED, Respondent.
Civ. No. 9880. 
California Court of Appeals. Third Dist.  
Mar. 6, 1961.
 P. M. Barceloux, Burton J. Goldstein, Goldstein, Barceloux & Goldstein and Nelson, Coffin & Liedstrand for Appellant.
 Hansen, McCormick, Barstow & Sheppard for Respondent.
 PEEK, J.
 This is an appeal by plaintiff from a judgment on the pleading in favor of the defendant, county of Merced. From the record before us it would appear that the action of the trial court was predicated solely upon the ground that the complaint failed to state a cause of action for the reason that the county was clothed with sovereign immunity.
 [1] There can be no question but that as of the time the judgment was entered the action of the trial court was entirely proper. However, the recent opinion of the Supreme Court in Muskopf v. Corning Hospital District, 55 Cal.2d 211 [11 Cal.Rptr. 89, 359 P.2d 457], has altered the rule of sovereign immunity and by virtue of the views therein expressed, the grounds relied upon by the trial court herein are no longer legally sufficient to sustain its judgment under the facts alleged in plaintiff's complaint.
 The judgment is reversed.
 Van Dyke, P. J., and Schottky, J., concurred.